Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 1 of 27            PageID #: 171




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

UNITED STATES OF AMERICA                 )
                                         )
      v.                                 )     1:17-cr-00091-JAW-1
                                         )
DARIN DOE                                )

           ORDER ON MOTION FOR COMPASSIONATE RELEASE

      A prisoner serving a ten-year mandatory minimum sentence for possession of

child pornography in violation of 18 U.S.C. §§ 2252A(a)(5)(B) and 2255A(b)(2) moves

for compassionate release under 18 U.S.C. § 3582(c)(1)(A).           Even though the

prisoner’s severe obesity, asthma, and high blood pressure increase his risk of serious

complications from the COVID-19 virus, the Court concludes that the seriousness of

the prisoner’s offense, his history of recidivism, the danger he poses to the public, and

the need for general and specific deterrence preclude his release. The Court dismisses

the motion without prejudice.

I.    PROCEDURAL BACKGROUND

      On July 12, 2017, Darin Doe pleaded guilty to a one-count information, which

charged him with possession of child pornography in violation of 18 U.S.C.

§§ 2252A(a)(5)(B) and 2252A(b)(2). Min. Entry (ECF No. 8); Information (ECF No. 2).

On January 18, 2018 the Court sentenced Mr. Doe to one hundred twenty months

imprisonment, ten years of supervised release, $5,000.00 in restitution, a $100.00

special assessment, and no fine. Min. Entry (ECF No. 22); J. (ECF No. 27).
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 2 of 27          PageID #: 172




      On August 26, 2020 the Court docketed a request from Darin Doe for counsel

to assist him in filing a motion for compassionate release. Mot. for the Appointment

of Counsel at 1-2 (ECF No. 31). On September 3, 2020, the Court ordered Mr. Doe to

show cause as to why his Motion for Appointment of Counsel should not be dismissed

without prejudice for failure to satisfy the exhaustion requirement of 18 U.S.C.

§ 3582(c)(1)(A). Order to Show Cause at 1-2 (ECF No. 34). On September 22, 2020

the Court received Mr. Doe’s renewed motion for the appointment of counsel. Def.’s

Mot. for Appointment of Counsel (ECF No. 35). Mr. Doe attached a BOP form dated

May 22, 2020 and signed by Warden Easter, which denied his request for a sentence

modification under 18 U.S.C. § 3582(c)(1)(A). Id., Attach. 2, Resp. to Inmate Req. to

Staff Member at 2-3.

      On September 23, 2020 the Court appointed counsel to represent Mr. Doe.

Appointment of Counsel & Scheduling Order at 1 (ECF No. 36). The Court ordered

Mr. Doe to file a petition for compassionate release within seven days, or otherwise

notify the Court that no petition would be filed. Id. Four days later, Mr. Doe

requested an extension of time, which the Court granted. Unopposed Mot. to Enlarge

Time to File Pet. for Compassionate Release or Notify Court No Pet. Will Be Filed (ECF

No. 37); Order (ECF No. 38).

      On October 21, 2020, Mr. Doe filed a motion for compassionate release under

18 U.S.C. § 3582(c)(1)(A). Pet. for Compassionate Release (ECF No. 39) (Def.’s Mot.).

On October 28, 2020, the Government responded in opposition. Gov’t’s Obj. to Def.’s

Mot. for Compassionate Release (ECF No. 40) (Gov’t’s Opp’n). On November 12, 2020



                                          2
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 3 of 27         PageID #: 173




Mr. Doe replied. Reply Mem. in Supp. of Pet. for Compassionate Release (ECF No. 43)

(Def.’s Reply).   On December 16, 2020 he filed a supplemental memorandum in

support of his reply. Suppl. Reply Mem in Supp. of Pet. for Compassionate Release

(ECF No. 44) (Def.’s Suppl. Reply).

II.   THE PARTIES’ POSITIONS

      A.     Darin Doe’s Motion for Compassionate Release

      Mr. Doe first argues that his motion is timely because he submitted evidence

showing that he exhausted his administrative remedies within the BOP. Def.’s Mot.

at 1-2. Next, he discusses the risk presented by the COVID-19 pandemic. Id. at 3.

He states that “[a]s the pandemic has continued to batter the nation, we have learned

that not all Americans are equally at risk to the virus” and “[t]hose suffering from

certain preexisting medical conditions are at significantly higher risk . . ..” Id.

Mr. Doe cites guidance from the Centers for Disease Control and Prevention (CDC)

for the proposition that “those at high risk for severe illness from COVID-19 include

persons with chronic lung disease and pulmonary issues, asthma, serious heart

conditions and persons who are obese, among others.” Id.

       Mr. Doe then considers the risk of COVID-19 within FCI Danbury, where he

is incarcerated. Id. at 3-4. He highlights that “FCI Danbury was one of only three

federal prisons specifically identified by Attorney General William Barr in an

April 3, 2020 memo to the Director of the Bureau of Prisons ordering immediate

action to place vulnerable inmates on home confinement.” Id. at 3. He also notes

that FCI Danbury’s response to the COVID-19 pandemic “has been the subject of



                                         3
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 4 of 27          PageID #: 174




habeas and class action litigation.” Id. at 3-4. Additionally, Mr. Doe observes that

the risk of COVID-19 infection is heightened in the close quarters of a federal prison

and contends that the BOP, like many government agencies, is “facing the current

crisis unprepared.” Id. at 4.

      Shifting to his medical history, Mr. Doe states that he “suffers from numerous,

long standing medical difficulties.” Id. at 5. He states he is obese, with a body mass

index (BMI) of nearly forty-four and, as of June 18, 2020, stood 5’9” tall while

weighing two hundred ninety-five pounds. Id. He notes that current CDC guidance

includes obesity as a condition which increases the risk of severe complications from

COVID-19. Id. Mr. Doe also states that he has asthma and cites several cases

indicating that respiratory conditions in the prison environment present an

extraordinary and compelling reason for release under 18 U.S.C. § 3582(c)(1)(A). Id.

at 6-7. He draws the same conclusion about his other health conditions, which

include hypertension and sleep apnea. Id. at 7-8.

      Lastly, Mr. Doe presents his release plan. Id. at 9. He states that he “continues

to enjoy the support of his parents” and “is welcome to return to [their] residence in

Winslow . . ..” Id. He further avers that his “parents have the ability and are willing

to provide him with financial and medical support until he is able to retain

employment.” Id. Mr. Doe believes that, if released, he could return to his prior place

of employment, a laboratory in Winslow. Id.




                                          4
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 5 of 27          PageID #: 175




      B.     The Government’s Opposition

      The Government concedes that “under the present circumstances, [Mr. Doe’s]

obesity constitutes an extraordinary and compelling reason warranting his release”

but ultimately concludes that “consideration of the danger he poses to the

community . . . and analysis of the § 3553(a) factors do not support his request.”

Gov’t’s Opp’n at 1.

      The Government first discusses the COVID-19 pandemic and the safety

precautions that the BOP has imposed in response. Id. at 2-3. At the time of briefing,

the BOP was in phase nine of its COVID action plan. Id. at 3. Under phase nine,

certain inmate treatment, educational, and recreational programming had resumed

with social distancing modifications. Id. at 3-4. Phase nine also includes protocols

for isolating and quarantining inmates who test positive, restricting non-essential

contractor access to BOP facilities, suspending volunteer visits, and stopping social

and legal visits. Id. at 4. “Taken together” the Government argues that “all of these

measures are designed to mitigate sharply the risks of COVID-19 transmission in a

BOP institution.” Id. at 5.

      Next, the Government addresses the merits of Mr. Doe’s motion. Id. at 8. First,

the Government concedes that Mr. Doe’s motion is timely because he “has exhausted

his administrative remed[ies] by submitting a request for reduction in sentence to the

warden and receiving a denial.” Id. at 8 n.6. Second, “the Government agrees that,

during the COVID-19 pandemic, the defendant’s chronic medical conditions,

specifically obesity . . . sets forth an ‘extraordinary and compelling’ reason for



                                          5
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 6 of 27               PageID #: 176




purposes of 18 U.S.C. § 3582(c).” Id. at 9. However, the Government states that “the

CDC guidance regarding asthma and primary hypertension reflects the ambiguity of

the current medical understanding” and therefore “respectfully submits that while

the Court may consider this potential additional risk in conjunction with [Mr. Doe’s]

obesity, the record . . . is insufficient to draw and conclusions from the larger

constellation of medical ailments identified in the . . . motion.” Id. at 10. Even though

the Government acknowledges that Mr. Doe’s medical conditions put him at

increased risk of complications from COVID-19, the Government does not concede

that Mr. Doe’s obesity increases his risk of contracting COVID-19 at FCI Danbury.

Id.

       Despite Mr. Doe’s health conditions, the Government contends that he “poses

a serious danger to the community if released.”             Id.   More specifically, the

Government observes that this is Mr. Doe’s second child pornography conviction,

“[d]espite his prior conviction and incarceration, the defendant committed the same

crime against children,” and therefore Mr. Doe “appears unwilling to attempt to

control” his “sexual interest in children.” Id. at 11. Noting the need for deterrence,

the Government avers that “[r]eleasing [Mr. Doe] now would not sufficiently deter

him, just as his initial three-year federal sentence . . . failed to deter the current crime

of conviction.”   Id.   Finally, the Government addresses the need for Mr. Doe’s

punishment to “reflect[] the seriousness of the offense, promot[e] respect for the law,

and provid[e] just punishment. Id. It further states that “Congress has enacted a

mandatory minimum sentence of 10 years for recidivists of [Mr. Doe’s] ilk” and “[t]he



                                             6
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 7 of 27           PageID #: 177




early termination of Mr. Doe’s sentence would not adequately reflect the seriousness

of his conduct and the danger it poses . . ..” Id. at 11-12.

      C.     Darin Doe’s Reply

      In his reply, Mr. Doe pushes back on the Government’s dangerousness-based

argument. He notes that he has “an unblemished disciplinary record since being

sentenced,” has received a positive evaluation from FCI Danbury’s psychology

department, completed educational programming, and will be on ten years of

supervised release if the Court grants his motion. Def.’s Reply at 2. Mr. Doe also

argues that “just punishment does not require Mr. Doe’s continued detention in

deadly conditions.” Id. at 3. In support, he cites a number of cases for the proposition

that COVID-19 and its incumbent risks present an added punishment for an inmate.

Id. Mr. Doe also notes that his offense was nonviolent, but that even “violent felons,”

“serious drug traffickers,” and “fraudsters” have been granted compassionate release.

Id. at 4. Mr. Doe ends by discussing the relative risks of COVID-19 exposure between

FCI Danbury and release to Winslow, Maine. Id. at 4-5. He argues that FCI Danbury

is relatively high-risk compared to Kennebec County and that therefore “Mr. Doe’s

risk would be drastically minimized upon release.” Id. at 4-5.

      D.     Darin Doe’s Supplemental Memorandum

      Mr. Doe’s supplemental memorandum notes that “the situation at FCI

Danbury where Mr. Doe is confined has worsened considerably” since he filed his

reply memorandum on November 12, 2020. Def.’s Suppl. Reply at 1. He notes that

“nearly 100 inmates (out of approximately 600) at Danbury are now confirmed cases.”



                                            7
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 8 of 27                         PageID #: 178




Id. He states “that 4 of the 10 units at Danbury are currently ‘locked down’ due to

the rapid spread of the virus.” Id.

III.    LEGAL STANDARD

        Over the course of the COVID-19 pandemic, the Court has addressed the legal

standard for deciding a motion for compassionate release on several occasions. See,

e.g., United States v. Crosby, 1:17-cr-00123-JAW-01, 2020 U.S. Dist. LEXIS 199085,

at *16-23 (D. Me. Oct. 27, 2020). Put succinctly, 18 U.S.C. § 3582(c)(1)(A)(i) permits

a court to modify a term of imprisonment when (1) “extraordinary and compelling

reasons warrant” the movant’s release, (2) release is consistent with “the factors set

forth in [18 U.S.C. §] 3553(a)”, and (3) release comports with “applicable policy

statements issued by the Sentencing Commission . . ..” 18 U.S.C. § 3582(c)(1)(A). 1

        The United States Sentencing Commission issued a policy statement under

United States Sentencing Guideline § 1B1.13 for addressing compassionate release

motions under § 3582(c)(1)(A). 2 This policy statement requires that the movant must


1        Section 1B1.13 of the United States Sentencing Commission Guidelines addresses reductions
in the terms of imprisonment under 18 U.S.C. § 3582(c)(1)(A). But the Commission promulgated these
provisions before Congress enacted the First Step Act. See United States v. Brooker, 976 F.3d 228,
230-34 (2d Cir. 2020) (discussing the history of § 1B1.13 and the First Step Act). As Judge Hornby of
this District noted, the “Second, Fourth, Sixth and Seventh Circuits have . . . ruled that the Guideline
policy statement applies only to motions brought by the Director of the Bureau of Prisons, not to
motions for relief brought by defendants, and nothing limits judges’ discretion in considering ‘the full
slate of extraordinary and compelling reasons that an imprisoned person might bring before them in
motions for compassionate release.” United States v. Almeida, 2021 U.S. Dist. LEXIS 364, at *4 (D.
Me. Jan. 4, 2021) (quoting Brooker, 976 F.3d at 235-37 and citing United States v. McCoy, 981 F.3d
271, 281-83 (4th Cir. 2020); United States v. Jones, 980 F.3d 1098, 1108-11 (6th Cir. 2020); United
States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020)); see United States v. Gowdy, No. 20-60800
Summary Calendar, 2020 U.S. App. LEXIS 40409, at *3 (5th Cir. Dec. 28, 2020) (describing whether
§ 1B1.13 applies to motions for compassionate release as an “open question”); United States v.
Pelloquin, No. 20-12818-DD, 2020 U.S. App. LEXIS 39966, at *4 (11th Cir. Dec. 21, 2020) (“not
frivolous”).
2        As the Court has previously discussed, “[t]he Sentencing Commission promulgated this policy
statement before the emergence of the COVID-19 pandemic and before the changes to § 3582 put in
place by the FIRST STEP Act; its provisions are therefore not directly related to the unique

                                                   8
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 9 of 27                        PageID #: 179




meet the “requirements of subdivision (2),” which provides that a court must

determine that “the defendant is not a danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g).” U.S. SENTENCING GUIDELINES

MANUAL § 1B1.13 cmt. n.1 (U.S. SENTENCING COMM’N 2018) (U.S.S.G).                             Section

3142(g) sets forth four factors that a court must consider before releasing a person

pending trial.      They include: (1) the nature and circumstances of the offense,

specifically whether the crime is a crime of violence or involves a controlled substance;

(2) the weight of the evidence against the person; (3) the history and characteristics

of the person; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the person’s release. 18 U.S.C. § 3142(g).

       The policy statement also provides criteria for determining whether

“extraordinary and compelling reasons” exist to release the defendant. U.S.S.G.

§ 1B1.13 cmt. n.1. These reasons include certain enumerated terminal illnesses and

similar conditions, physical, functional, mental, or cognitive impairments, age, family

circumstances, and other unenumerated reasons. Id. § 1B1.13 cmt. n.1 (A-D). The

policy statement further provides that “an extraordinary and compelling reason need

not have been unforeseen at the time of sentencing in order to warrant a reduction in

the term of imprisonment.” Id. § 1B1.13 cmt. n.2. Finally, it states that “[p]ursuant




circumstances presented by a global pandemic. Nevertheless, the Court finds the policy provisions are
a useful starting point for its analysis of the compassionate release motion.” Crosby, 2020 U.S. Dist.
LEXIS 199085, at *20 n.1. Similarly, Judge Hornby of this district has ruled that this policy statement
“‘provides helpful guidance’ but is ‘not ultimately conclusive given the statutory change.’” See United
States v. Rembert, No. 2:12-CR-66-DBH, 2020 U.S. Dist. LEXIS 210841, at *1 (D. Me. Nov. 11, 2020)
(quoting United States v. Fox, No. 2:14-cr-03-DBH, 2019 U.S. Dist. LEXIS 115388, at *4 (D. Me. July
11, 2019), aff’d, No. 19-1785 (1st Cir. July 23, 2020)). The Court agrees.

                                                  9
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 10 of 27                        PageID #: 180




to 28 U.S.C. § 994(t), rehabilitation of the defendant is not, by itself, an extraordinary

and compelling reason for purposes of this policy statement.” Id. cmt. n.3.

       The movant bears the burden of proving that he is entitled to a sentence

reduction, and “the Court has broad discretion to grant or deny a motion for sentence

reduction.” United States v. Curtis, No. 1:14-cr-00140-JAW, 2020 U.S. Dist. LEXIS

102045, at *12 (D. Me. June 11, 2020) (quoting United States v. Britton, No. 18-cr-

108-LM, 2020 U.S. Dist. LEXIS 83396, at *4 (D.N.H. May 12, 2020) (internal citations

omitted)).

IV.    FACTUAL BACKGROUND

       A.      The Presentence Investigation Report

       The Court relied upon and adopted the facts in a revised presentence

investigation report (PSR) prepared by U.S. Probation and Pretrial Services (PO)

when it sentenced Mr. Doe. Restricted U.S. Probation Filing, Attach. 3, Revised

Presentence Investigation Report (ECF No. 33) (PSR); see id., Attach. 2, Statement of

Reasons. 3 The Court relies on the facts set forth in the PSR here as well.

               1.      Darin Doe’s History and Characteristics

       Darin Doe was born in May of 1976 in Waterville, Maine. PSR ¶ 33. At the

time of his sentencing, he had a good relationship with his mother, father, and

brother.     Id.    Mr. Doe is a lifelong Maine resident, apart from a prior term of




3       As explained later, at the sentencing hearing, the Court accepted the guideline calculations
with one exception. By agreement of the parties, the Court altered the Criminal History calculation
by counting 2003 convictions for violations of privacy, thereby increasing his Criminal History score
to 5 and his Criminal History category from II to III. The result was a guideline sentence range of 121
to 151 months of incarceration. The Court imposed the statutory minimum sentence of 120 months.

                                                  10
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 11 of 27        PageID #: 181




incarceration at FMC Devens in Massachusetts. Id. ¶ 34. He claims that he was not

abused or neglected during his childhood but once stated that he was molested at the

age of eight by someone close to his family and was given child pornography during

that time. Id. Mr. Doe is a 1994 graduate of Winslow Senior High School in Winslow,

Maine. Id. ¶ 45. He attended Kennebec Valley Technical College in Fairfield but

withdrew after completing six credits. Id.

      In 1997, Mr. Doe married Jennifer Tash, but they divorced in approximately

2003 and Mr. Doe claims they have no contact. Id. ¶ 34. The pair had no children

together. Id. Mr. Doe has one child from his six-year relationship with a woman

named Megan Philbrick. Id. ¶ 35. That relationship ended in 2012 and Mr. Doe had

sole custody of the child from 2012 until November 2015 when investigators

confronted him about viewing child pornography. Id. According to Ms. Philbrick, Mr.

Doe was “very very happy” to be a father and has always been an involved parent.

Id. She further states that she has never had any concern about her child’s well-

being while he was in Mr. Doe’s care. Id.

      During his first stint in federal prison, Mr. Doe briefly participated in the

BOP’s Sex Offender Management Program (SOMP). Id. ¶ 41. He did not complete it

because he entered the program approximately six months before his release. Id. A

SOMP discharge report revealed that Mr. Doe admitted that he has a long history of

possessing child pornography, voyeurism, and soliciting prostitution. Id. He was

found to be a moderate risk of sexual recidivism and had reportedly disclaimed and

minimized the pervasiveness of his sexual impulses. Id. Mr. Doe received continued



                                         11
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 12 of 27        PageID #: 182




sex offender treatment after his release from prison. Id. ¶ 42. Mr. Doe’s therapist

conducted a Static-99 and RRASOR assessment, which indicated that Mr. Doe was

medium high risk, noted that he failed mentioned his voyeuristic behavior or any

other perversions listed in the SOMP discharge report, and indicated Mr. Doe was

generally not forthcoming with information. Id. Mr. Doe’s therapist concluded that

it was “imperative” that Mr. Doe receive sex offender treatment so that he would stop

minimizing the harm caused by his consumption of child pornography. Id.

      Mr. Doe’s substance abuse history consists of alcohol and marijuana use.

Id. ¶ 44. He first consumed alcohol in 1997 and reports that he most frequently used

it in 1998 while “hanging out with friends.” Id. More recently, Mr. Doe’s consumption

of alcohol has been sporadic and not problematic. Id. According to the PSR, Mr. Doe

first used marijuana in 1999 and last used in in November 2015. Id. In 2001 he was

using marijuana between one and three times per day. Id. The PSR for his first

offense indicated that Mr. Doe did not believe he had an alcohol or marijuana problem

but that substance abuse counseling might be beneficial. Id. He completed the BOP’s

Residential Drug Abuse Program (RDAP) while in BOP custody for his first offense.

Id. He was found to meet the criteria for alcohol dependence and cannabis abuse. Id.

He submitted twenty-one urine samples during his term of supervised release, and

all were negative for illicit substances. Id.

             2.     Darin Doe’s Criminal History

      Mr. Doe has a history of pornography-related offenses. On January 16, 2002

he was arrested and federally prosecuted in the District of Maine for receiving child



                                           12
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 13 of 27        PageID #: 183




pornography. Id. ¶ 27. On November 20, 2001, a computer technician employed by

Virtual Dimensions in Waterville, Maine located child pornography on Mr. Doe’s

computer while performing routine service procedures. Id. The technician contacted

the Waterville Police Department, which obtained a search warrant for the computer

and interviewed Mr. Doe. Id. During the interview, Mr. Doe stated that he may be,

unintentionally, in possession of more than one hundred images of child pornography.

Id. He also stated that the pornography may have resulted from a computer hack

and he may have received it through a file transfer protocol he used to trade music

and adult pornography. Id.

      A forensic examination of this computer revealed at least 1,192 images of child

pornography on Mr. Doe’s hard drive. Id. This included images of children under the

age of seven, including some younger than three, engaged in a variety of sexual acts.

Id. Mr. Doe’s collection was alphabetized and also subdivided by age, race, type of

sex act, and series name. Id. Some of the files were inaccessible due to military-

grade encrypted passwords, which investigators determined could take as many as

ten years to decipher. Id.

      Mr. Doe pleaded guilty to receipt of child pornography. Id. On July 1, 2002,

he received a sentence of thirty-three months of incarceration, three years of

supervised release, a $100.00 special assessment, and a $3,600.00 fine. Id. The BOP

sanctioned him while in prison because, while participating in the Sex Offender

Management Program, Mr. Doe was found to be collecting contraband pornography.

Id. To avoid detection, he concealed the contraband inside magazine covers. Id.



                                         13
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 14 of 27        PageID #: 184




      On December 16, 2004, Mr. Doe was released from prison and began a term of

supervised release. Id. It did not last long. In October 2003, while he was still

incarcerated, authorities had charged Mr. Doe with two counts of violation of privacy

in Cumberland County Superior Court in Portland. Id. ¶ 28. These charges arose

from an investigation that the Cumberland County Sheriff’s Department began in

July 2003. Id.

      During Mr. Doe’s incarceration for his federal sentence, his then-wife began

the process of divorcing him and moving out of their shared residence. Id. While

moving, she found a wooden lockbox in their attic. Id. She opened the mysterious

box after locating its key in her husband’s belongings. Id. Inside, she found several

video tapes, nude photographs, a wireless pinhole camera, a collection of women’s

underwear, a photo album, and a zip drive. Id. Several of the videos showed Mr. Doe

having sexual intercourse with different prostitutes. Id. Other videos were from a

camera that Mr. Doe had hidden in the bathroom and guest bedroom of his residence.

Id. Those videos depicted Mr. Doe’s wife and two of her friends using the bathroom,

showering, and getting ready in the guest bedroom. Id. The women did not know

they were being recorded. Id. The box contained nude photographs as well. Id. The

photographs showed nude women in tanning beds and investigators later determined

Mr. Doe had previously worked at his father’s tanning salon. Id. Finally, there were

videos of Mr. Doe and other men smoking marijuana and watching the videotapes

together. Id.




                                         14
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 15 of 27          PageID #: 185




      On October 21, 2003, officers interviewed Mr. Doe about the box’s contents. Id.

During that interview, Mr. Doe admitted to soliciting prostitutes on at least ten

occasions between 1999 and 2002 to have sex with him in exchange for marijuana or

cash. Id. He also admitted to installing a hidden camera in his house and videotaping

“a couple dozen” people without their knowledge. Id. In addition, he acknowledged

that he had taken photos of a woman sunbathing. Id. He stated that he had not

uploaded these photos and videos to the internet. Id. Mr. Doe further stated that he

had collected panties from the various strip clubs and prostitutes that he had

patronized over the years. Id. He was summonsed for twenty-four counts of violation

of privacy and ten counts of engaging in prostitution; however, he was only charged

with two counts of violation of privacy. Id. On July 14, 2005, he was sentenced to

three-hundred sixty-four days of incarceration, all but nine months suspended, and

one year of probation on count one, and three-hundred sixty-four days, all suspended,

concurrent with one-year of probation on count two. Id.

      As a result of his state custodial sentence, Mr. Doe’s term of federal supervised

release was tolled from July 14, 2005 to January 16, 2006. Id. ¶ 27. His term of

supervised release terminated on June 14, 2008. Id.

             3.    Nature and Circumstances of the Offense

      In September 2011, investigators from the United States Department of

Homeland Security, Homeland Security Investigations unit (HSI), and the Maine

State Police Computer Crimes Unit (MSPCCU) began investigating a peer-to-peer

file sharing network called Freenet.    Id. ¶ 2.   As part of this investigation, an



                                         15
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 16 of 27            PageID #: 186




MSPCCU detective observed a device connected to a particular IP address requesting

downloads of suspected child pornography on three separate occasions in October

2015. Id. ¶ 3. Using Freenet and a program named Emule, the detective connected

directly to the computer at the suspect IP address and downloaded an unknown

number of files of child pornography. Id. Further investigation revealed that the IP

address belonged to Lois Doe of Winslow, Maine. Id. Next, law enforcement searched

records from the Maine Department of Motor Vehicles and learned that a man named

Darin Doe resided at the Winslow address. Id. Law enforcement confirmed that Mr.

Doe had a prior federal conviction for receipt of child pornography. Id.

      On October 27, 2015, law enforcement obtained a search warrant for the

Winslow residence, which they executed on November 4, 2015. Id. ¶¶ 3-4. Mr. Doe

was at work at the time of the search, so some agents went to interview him there.

Id. ¶ 4. Mr. Doe agreed to a voluntary interview after the agents told him that he

was not under arrest. Id. During the interview, Mr. Doe informed agents that he

was familiar with the internet, peer-to-peer networks, and torrents.           Id.   He

acknowledged using a program named CCleaner to clean his computer’s hard drive

and also told law enforcement he knew how Emule worked. Id. Mr. Doe disclosed

that he had used his computer to search for modeling photos of a fifteen- or sixteen-

year-old female rather than nude photos. Id. Mr. Doe claimed he sometimes received

nude images of girls aged between twelve and fourteen during his search for the

modeling photos, but he was not interested in them. Id.




                                         16
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 17 of 27         PageID #: 187




      The interview continued after Mr. Doe and the agents returned to his

residence. Id. He explained to the agents that he used the Emule program to

download files of teenage girls. Id. Sometimes though, he claimed, the files contained

child pornography. Id. Mr. Doe stated that he deleted the files when they contained

child pornography. Id. Agents challenged Mr. Doe on this. Id. They asked him why

the majority of the files on his computer contained images under the age of ten, such

as the so-called Tara and Vicky series. Id. Mr. Doe replied that he was familiar with

the Tara and Vicky series and realized those victims were not teenagers. Id.

      Mr. Doe admitted to masturbating to videos from both series. Id. He told

investigators that he tried to convince himself he was not interested, but

acknowledged that it had not worked, and that he had viewed images of females

under age twelve in October and November 2015 for sexual purposes. Id. He stated

that he had considered going to therapy but feared seeking help would require

admitting to a crime. Id. Mr. Doe denied ever having sexual contact with a child. Id.

      A forensic analysis of Mr. Doe’s laptop revealed 7,947 images depicting child

pornography. Id. ¶ 5. Most of the victims were prepubescent females appearing

under the age of twelve. Id. The analysis also revealed that Mr. Doe frequently

searched for terms related to child pornography, such as “cheese pizza,” which

investigators learned is code for child pornography. Id. The investigators consulted

with the National Center for Missing and Exploited Children, which indicated 2,286

of the image files had been previously identified by law enforcement and that the

images represented ninety separate series. Id.



                                         17
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 18 of 27          PageID #: 188




             4.     Sentencing Guideline Calculations

      The Court determined that Mr. Doe had a total offense level of thirty and was

a criminal history category III. Statement of Reasons at 1. The relevant range under

the U.S. Sentencing Guidelines was one hundred twenty-one to one hundred fifty-one

months imprisonment, five years to life on supervised release, and a fine between

$30,000.00 and $250,000.00. Id. The Court sentenced Mr. Doe to the mandatory

minimum one hundred twenty months imprisonment, ten years of supervised release,

$5,000.00 in restitution, a $100.00 special assessment, and no fine. Min. Entry (ECF

No. 22).

      B.     Darin Doe’s Medical Records

      The Court reviewed the medical records Mr. Doe submitted. Mr. Doe identified

his obesity, asthma, hypertension, and sleep apnea as relevant to his motion. Def.’s

Mot. at 5-8. His BOP medical records corroborate these diagnoses. Def.’s Mot.,

Attach. 1, Bureau of Prisons Health Servs. Clinical Encounter, June 18, 2020 at 1, 3

(June 18 Record); id., Attach. 2, Bureau of Prisons Health Servs. Health Problems at 1

(Sept. 24 Record); id., Attach. 6, Clinical Encounter – Administrative Note at 1.

V.    DISCUSSION

      A.     Exhaustion

      Section 3582(c)(1)(A)’s exhaustion requirement is a non-jurisdictional claim

processing rule. United States v. Whalen, No. 1:11-cr-00033-JAW, 2020 U.S. Dist.

LEXIS 118896, at *17-18 (D. Me. July 7, 2020). As such, the Government may waive




                                          18
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 19 of 27          PageID #: 189




or concede exhaustion. Id. at *18. When the Government waives exhaustion, the

Court may decide the merits of a motion for compassionate release. Id.

       Here, the Government concedes that Mr. Doe’s motion is timely. Gov’t’s Opp’n

at 8 n.6. Moreover, more than thirty days passed between Mr. Doe’s request to the

warden at FCI Danbury on May 22, 2020 and when he moved for compassionate

release. Def.’s Mot. for Appointment of Counsel, Attach. 2, Resp. to Inmate Req. to

Staff Member at 2-3. The Court concludes the motion is timely.

       B.    Extraordinary and Compelling Reasons

       The Government concedes that in light of the COVID-19 pandemic, Mr. Doe’s

“obesity constitutes an extraordinary and compelling reason warranting his release.”

Gov’t’s Opp’n at 1. The Court agrees. Mr. Doe’s health conditions including severe

obesity, asthma, and hypertension, heighten his risk of severe complications from

COVID-19 and therefore present an extraordinary and compelling reason to release

him. Even so, this does not resolve Mr. Doe’s motion. The Court analyzes the risk

that COVID-19 presents to Mr. Doe by considering his health conditions alongside

his risk of exposure both inside and outside of prison. This analysis favors granting

the motion; however, Mr. Doe’s dangerousness and the section 3553(a) factors

ultimately persuade the Court that release is not appropriate.

             1.     Darin Doe’s Medical Conditions

       According to the CDC, several factors increase a person’s risk of severe illness

from COVID-19. Arguably, the most decisive factor is a person’s age. Older Adults,

CDC,        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-



                                          19
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 20 of 27                     PageID #: 190




adults.html (last visited Jan. 22, 2021). Generally, the risk of COVID-19 increases

as a person ages, with over eighty percent of deaths occurring in people who are sixty-

five or older. Id. However, people younger than sixty-five may still face high risk of

complications. Id. Fortunately, Mr. Doe is in his forties and does not fit within the

age-related risk category.

       Regardless of age, people with certain medical conditions are also at high risk.

People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html                   (last     visited

Jan. 22, 2021) (CDC COVID Med. Conditions). 4 Mr. Doe is one such person. His

medical records indicate that he is severely obese, with a BMI of 43.6. Sept. 24 Record

at 1; Def.’s Mot. Attach. 3, CDC: Healthy Weight, Nutrition and Phys. Activity, Adult

BMI Calculator at 1. Moreover, he has hypertension and asthma, both of which the

CDC says may increase his risk of severe complications. Id.; CDC COVID Med.

Conditions. The effect of his sleep apnea on his risk is uncertain, but CDC guidance

states that “the more underlying medical conditions someone has, the greater their

risk is for severe illness from COVID-19.” CDC COVID Med. Conditions. Thus,

consistent with CDC guidance, the Court concludes that Mr. Doe has an increased

risk of serious complications should he contract COVID-19. This finding weighs in

favor of release.


4       These conditions include: cancer, chronic kidney disease, COPD, heart conditions, weakened
immune systems from organ transplants, obesity (BMI > 30), severe obesity (BMI > 40), pregnancy,
sickle cell disease, smoking, and Type 2 diabetes. See CDC COVID Med. Conditions. Moreover, the
CDC has indicated that individuals with asthma, cerebrovascular disease, cystic fibrosis,
hypertension, non-organ transplant-related immunodeficiencies, neurologic conditions, liver disease,
pulmonary fibrosis, Thalassemia, Type 1 diabetes, or who are overweight (BMI > 25), might be at
increased risk. Id.

                                                20
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 21 of 27               PageID #: 191




             2.    FCI Danbury and COVID-19

      The relevant data for analyzing Mr. Doe’s risk of COVID-19 exposure are the

data from FCI Danbury, where he is incarcerated. Located in Danbury, Connecticut,

FCI     Danbury      houses     640       inmates.           FCI       Danbury,      BOP,

https://www.bop.gov/locations/institutions/dan/      (last   visited   Jan.    22,   2021).

According to the BOP, there is one active case of COVID-19 among inmates at FCI

Danbury     and    one    among       staff.      COVID-19         Coronavirus,      BOP,

https://www.bop.gov/coronavirus/ (last visited Jan. 22, 2021). However, FCI Danbury

has experienced one inmate death from COVID-19. Id. One hundred eighty-six

inmates and seventy-nine staff have caught the virus and recovered. Id.

       The Court concludes that, in tandem, the difficulty of maintaining effective

social distancing in the prison setting combined with the presence of COVID-19 in

FCI Danbury favors releasing Mr. Doe.

             3.    Maine versus FCI Danbury

      If the Court released Mr. Doe, he would not enter a world free from COVID-19.

Therefore, the Court considers what the record reveals about the relative risks of

contracting the virus in FCI Danbury against his preferred residence—his parents’

home in Winslow, Maine. Previously, the Court reasoned:

      The focus of the petition for compassionate release is on whether an
      inmate should be released from incarceration based on the risks in
      federal prison, not whether there are risks outside prison over which the
      Court has limited authority. However, at the extremes, the Court could
      consider the effect of an obviously risky release plan on the merits of a
      motion for compassionate release.




                                           21
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 22 of 27            PageID #: 192




United States v. Truman, No. 1:17-cr-00073-JAW-4, 2020 U.S. Dist. LEXIS 216934,

at *42 (D. Me. Nov. 19, 2020).

      Here, Mr. Doe provided limited information with which the Court may assess

the relative risks. However, it appears that his parents have been a source of support

for him throughout his life, especially after his first federal conviction. On balance,

the Court concludes that the prevalence of COVID-19 at FCI Danbury and the

difficulty of maintaining social distancing in the prison environment favor

compassionate release.

      C.        Danger to the Community

      18 U.S.C. § 3142(g) requires the Court to consider whether the defendant has

a history of controlled substance offenses or crimes of violence. Id. § 3142(g)(1). In

addition, the Court must consider “whether, at the time of the current offense or

arrest, [Mr. Doe] was on probation, on parole, or on other release pending trial,

sentencing, appeal, or completion of sentence for an offense under Federal, State, or

local law . . ..” Id. § 3142(g)(3)(B). The Court must also consider the nature and

seriousness of the danger releasing a defendant poses to the community.               Id.

§ 3142(g)(4).

      Here, the Court concludes that Mr. Doe has not met his burden to show that

he is no longer a danger to the community. During his most recent offense, he

possessed nearly 8,000 images of child pornography; most depicted girls younger than

twelve. When law enforcement caught him, he first attempted to cover his tracks by

telling officers that he had accidentally received the illicit images while searching for



                                           22
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 23 of 27           PageID #: 193




scantily clad images of a teenaged model. Mr. Doe eventually admitted that he knew

his actions and impulses were criminal because he knew some of his victims’ ages.

He further admitted that he did not seek help or counseling because he did not want

to incriminate himself. This admission is troubling because much of Mr. Doe’s past

crimes occurred in secret. Indeed, although written more than a decade ago, his prior

therapist’s Static-99 and RRASOR assessment that he is secretive about his

wrongdoing and sexual urges appears still to ring true. As Mr. Doe has been reluctant

to seek help controlling his criminal urges in the past, it seems that continued

incarceration may be the only viable means to protect the public from future crimes.

       In addition to the offense-of-conviction in this case, the record indicates Mr.

Doe has a history of pornography-related offenses. This history includes a prior

conviction for receipt of child pornography, for which Mr. Doe served nearly three

years in federal prison. He was sanctioned during that prison term for possession of

pornography while participating in SOMP. That earlier federal sentence, however,

did not deter him. His criminality continued, and he is now a recidivist serving a

mandatory ten-year prison sentence. The danger Mr. Doe poses to children is self-

evident.   His criminal history shows that he harbors a long-standing and often

uncontrolled prurient interest in children as sexual objects. What’s more, his most

frequent victims—children, some toddlers—are among the most vulnerable members

of our society.

       Mr. Doe’s prior convictions for invasion of privacy are also a source of concern.

He used hidden cameras in both public and private places to photograph women while



                                          23
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 24 of 27            PageID #: 194




they tanned, changed clothes, showered, and used the toilet. Apparently, even the

intimacy of Mr. Doe’s marriage could not stave off his obsession with sex and

voyeurism, as one of his victims was his then-wife. It is difficult to precisely quantify

the risk Mr. Doe poses to adult women because this offense occurred nearly twenty

years ago. Even so, the Court concludes that this offense was abnormal and highly

intrusive and therefore persuades the Court that a cognizable risk lingers. This

weighs against release.

       Mr. Doe correctly observes that there is no evidence that he is violent;

however, that does not mean he is not dangerous. Child pornography depicts child

abuse, which is by its very nature the perpetration of sexual violence upon children.

By seeking it, Mr. Doe encouraged a market which produces and disseminates abuse.

Due to Mr. Doe’s history of recidivism, the Court remains concerned that, if released,

there remains a risk that over time he could commit another child pornography

offense, or worse. For this reason, the Court concludes that Mr. Doe is a danger to

the community. Therefore, his release is not warranted despite the dangers posed by

the COVID-19 pandemic.

      Briefly, the Court recognizes that while incarcerated Mr. Doe has sought

rehabilitation and it commends him for doing so. Mr. Doe submitted a progress report

from the BOP, which shows that he is progressing toward his eventual rehabilitation.

Def.’s Reply, Attach. 1, Summary Reentry Plan – Progress Report at 1-2 (Progress

Report). But he is not there yet. According to the report, Mr. Doe has obtained work

assignments as a dorm orderly and an inmate suicide companion, participated in a



                                           24
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 25 of 27            PageID #: 195




number of educational courses, has had positive interactions with staff and inmates,

and committed no disciplinary violations during this sentence. Id. at 1-2. The Court

urges Mr. Doe to continue his efforts to better himself, they will aid him greatly once

he completes his term of incarceration.

      D.     Section 3553(a) Factors

      The Court must also weigh factors such as whether Mr. Doe’s sentence

“reflect[s] the seriousness of the offense, [promotes] resect for the law, and [provides]

just punishment . . ..” 18 U.S.C. § 3553(a)(2)(A). In addition, the Court must consider

deterrence and the need to protect the public. Id. § 3553(a)(2)(B)-(C).

      The Court previously considered these factors at sentencing and again

concludes that Mr. Doe’s one-hundred-twenty-month sentence is “sufficient but not

greater than necessary” to achieve the purposes of the law. 18 U.S.C. § 3553(a). The

Court discussed the nature and seriousness of this offense and the need to protect the

public. Here, the Court focuses briefly on the need for deterrence, just punishment,

and promoting respect for the law.

      The Court sentenced Mr. Doe to the ten-year mandatory minimum, which

Congress established for recidivist child pornography offenders under 18

U.S.C. 2252A(b)(2). The Court’s decision to apply the mandatory minimum resulted

in a one-month downward variance from his one-hundred-twenty-one-month to one-

hundred-fifty-month guideline range. To date, Mr. Doe has served less than four

years of that sentence. Progress Report at 2.




                                           25
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 26 of 27           PageID #: 196




      Reducing Mr. Doe’s sentence would undermine the mandatory minimum’s

deterrent effect. His current time-served is only slightly more than his prior child

pornography sentence, which did not adequately deter him. The Court is of the view

that continued incarceration will more effectively deter Mr. Doe from future criminal

behavior after his eventual release.

      The Court is also concerned about the effect of an early release on general

deterrence. To be sure, this factor is difficult to measure with precision and there is

nothing in the record suggesting that Mr. Doe was well-known among child

pornographers.    However, as the investigation of this case demonstrates, those

interested in child pornography rely on file-sharing communities to gain access to

illicit material. Accordingly, the Court concludes that it is possible that similar

offenders may learn of his crime and punishment.         In addition, in the Court’s

experience, the public pays particular attention to sexual offenses against children.

Few crimes cry out for justice as loudly. In light of these considerations, it is the

Court’s conclusion that the amount of time Mr. Doe has served is too short a period

of incarceration to effect specific and general deterrence or sufficiently punish him

for a serious offense. The § 3553(a) factors weigh against his release.

      E.     The Balance Weighs Against Granting Darin Doe’s Motion

      The Court recognizes that Mr. Doe’s medical history, the risk of serious

COVID-19 complications, and the risk of contracting COVID-19 within FCI Danbury

presents a compelling case for release. But, just as Mr. Doe seeks protection from

COVID-19, federal law aims to protect children from people like Mr. Doe. Here, the



                                          26
Case 1:17-cr-00091-JAW Document 45 Filed 01/22/21 Page 27 of 27       PageID #: 197




need to protect the public must prevail. Twice now, Mr. Doe’s pursuit of child

pornography has landed him in federal prison. He is a known recidivist and reducing

his current prison term would fail to adequately punish his conduct and to protect

children who are unable to protect themselves. A sentence modification would also

undermine the need to deter Mr. Doe and others who might be tempted to view child

pornography. Thus, although the Court recognizes Mr. Doe’s concerns about COVID-

19 are justified and hopes that he does not experience any harm from the pandemic,

the Court concludes compassionate release is not warranted at this time.

VI.   CONCLUSION

      The Court DISMISSES without prejudice Darin Doe’s Petition for

Compassionate Release (ECF No. 39).


      SO ORDERED.

                                             /s/ John A. Woodcock, Jr.
                                             JOHN A. WOODCOCK, JR.
                                             UNITED STATES DISTRICT JUDGE

Dated this 22nd day of January, 2021




                                        27
